Citation Nr: 1105667	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for allergies.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to June 1970 and from December 1975 to November 1989.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from an April 2005 rating decision of the Los Angeles, California 
RO.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159 (2010).

The Veteran contends, in essence, that he has a chronic allergy 
disability that had its onset in service, and has persisted 
since.  The record shows he was treated briefly in service for 
hay fever, with no further complaints, treatment, or diagnosis.  
Postservice treatment records show he has received treatment for 
allergies.  The RO has denied service connection for the 
disability based on a finding that the complaints treated in 
service were acute, resolved, and are unrelated to any current 
allergy disability.  

A governing regulation provides, in part, that seasonal and other 
acute allergic manifestations subsiding on the absence or removal 
of the allergen are generally to be regarded as acute diseases 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.  38 C.F.R. § 3.380.  
The Veteran has not been afforded a VA medical examination with 
respect to his claim of service connection for allergies.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor above, the U. S. Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Given that the Veteran's STRs document the initial clinical 
manifestation of an allergy disability, that he is shown to have 
had such disability postservice, and in light of the Veteran's 
accounts that he has experienced allergy symptoms continuously 
since service, the "low threshold" standard outlined in 
McLendon is met.  The question presented (whether based on the 
entire record the Veteran's current allergy disability is a 
chronic disability that began in service) is a medical question, 
and a VA nexus examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already included 
in the claims file) of all VA evaluation 
and/or treatment the Veteran has received for 
allergies.  He should also be asked to 
specify whether or not he received any 
private medical treatment for allergies, and 
if so identify all providers and submit 
completed releases for VA to secure records 
of the treatment.  The RO should secure 
complete clinical records of the Veteran's 
postservice treatment for allergies from all 
providers identified.

2.  The RO should then arrange for an 
appropriate examination of the Veteran to 
determine the nature and likely etiology of 
his allergy disability, and in particular 
whether or not such disability is related to 
his active duty service (and specifically the 
complaints noted therein).  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file and his 
allegations, the examiner should provide an 
opinion that responds to the following:  

(a)	Please identify (by medical 
diagnosis) any current allergy-related 
upper respiratory disability/disabilities.

(b)	As to each disability entity 
diagnosed, please indicate what is the 
most likely etiology for any such 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred during 
the Veteran's active duty service?  

The examiner must explain the rationale for all opinions.  
The explanation must include discussion (with citation to 
pertinent factual data) of whether the Veteran's allergy-
related complaints in service were "an acute disease that 
healed without residuals " or whether they represented the 
onset on a chronic disability that has persisted to the 
present.  

4.  The RO should then re-adjudicate the claim.  If it 
remains denied, the RO should issue an appropriate 
supplemental statement of the case and afford the Veteran 
and his representative the opportunity to respond.  The 
case should then be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

